                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

 STEPHANIE BAILEY,                                                                        Plaintiff,

 v.                                                       Civil Action No. 3:17-cv-350-DJH-RSE

 UNITED RECOVERY SOLUTIONS, INC.,                                                       Defendant.

                                              * * * * *

                                               ORDER
          Following entry of default judgment in her favor, Plaintiff Stephanie Bailey filed a motion
for attorney fees and costs. (Docket No. 23; see D.N. 19) The Court referred that motion to
Magistrate Judge Regina S. Edwards for report and recommendation. (D.N. 24) Judge Edwards
issued her Report and Recommendation on October 23, 2018, recommending that Bailey be
awarded costs and expenses totaling $766.00 and attorney fees totaling $3,132.50. (D.N. 25) The
time for objections to the Report and Recommendation has now run, with no objections filed. See
28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2).
          Because no party has objected to the report and recommendation, the Court may adopt it
without review. See Thomas v. Arn, 474 U.S. 140, 150 (1985). Nevertheless, the Court has
conducted its own review of the record and finds no error in the magistrate judge’s conclusions.
Accordingly, and the Court being otherwise sufficiently advised, it is hereby
          ORDERED as follows:
          (1)    The Report and Recommendation of Magistrate Judge Regina S. Edwards (D.N.
25) is ADOPTED in full and INCORPORATED by reference herein.
          (2)    Bailey’s motion for fees and costs (D.N. 23) is GRANTED. Defendant United
Recovery Solutions, Inc. shall reimburse Bailey for her costs and expenses in the amount of
$766.00 and attorney fees in the amount of $3,132.50.
          (3)    All issues having been resolved, this matter is STRICKEN from the Court’s
docket.

      December 4, 2018




                                                                  David J. Hale, Judge
                                                   1           United States District Court
